RABINOWITZ, Justice,
dissenting.
I disagree with the court’s construction of AS 23.20.380(9).
In articulating the policies of Alaska’s Employment Security Act our legislature provided in part that:
As a guide to the interpretation and application of this chapter, the public policy of the state is declared to be as follows: Economic insecurity due to involuntary unemployment is a serious menace to the health, morals and welfare of the people of the state. Involuntary unemployment is, therefore, a subject of general interest and concern which requires appropriate action by the legislature to prevent its spread and to lighten its burden and to maintain purchasing power as a factor in stabilizing the economy of the state. This can be accomplished by encouraging employers to provide more stable employment and by the systematic accumulation of funds during periods of employment, from which benefits may be paid for periods of involuntary unemployment. (emphasis added).1
In his decision in the instant case the Commissioner of Labor concluded the “stoppage of work” clause contained in AS 23.-20.380(9) meant “any cessation of an employee’s work.” In so ruling the Commissioner reasoned in part:
I am totally unimpressed with arguments to the effect that an individual is “involuntarily unemployed” where he does not lose all possibility of employment with the labor dispute employer or with arguments to the effect that benefits should be awarded because a strike has no chance of success.... Accordingly, I hold that the word “work” as contained in the clause “stoppage of work” in AS 23.20.380(9), in this case and in all subsequent proceedings involving similar questions, refers to the work of the individual in the same manner that the word “work” is used elsewhere throughout the Alaska Employment Security Act (i.e.— AS 23.20.380(2), AS 23.20.380(4), AS 23.-20.385, etc.) and that to hold otherwise violates the concept of “involuntary unemployment” as contained in the Alaska Legislature’s declaration of policy in AS 23.20.010. (emphasis in original).
Employment Security Division of Alaska Department of Labor v. Twenty-Eight (28) Members of Oil, Chemical and Atomic Workers Union, Local # 1-1978, No. 80H-60LD, Slip. Op. at 4 (Commissioner Review, August 7, 1980).
On appeal to the superior court, the Commissioner of Labor’s decision was affirmed. *594The superior court held that the Commissioner’s construction of AS 23.20.380(9)
which would deny benefits to employees who voluntarily leave their work at a factory at which there is a labor dispute2
comported with both the statutory text and the express policy of AS 23.20.010.3 In so holding the trial court concluded that the employees’ position was not logical for under their “construction the unsuccessful striker (one whose efforts do not stop the employer’s operation) is subsidized with benefits while the successful striker (one who shuts down the employer’s operation) is denied those benefits.” Id. at 5.
I am persuaded that the Commissioner of Labor and the superior court’s construction of AS 23.20.380(9) is consistent with the legislature’s stated policy of ameliorating the lot of those who are involuntarily unemployed. I fail to perceive any measure of logic in an interpretation of AS 23.20.380(9) which draws a line between workers who shut down an employer’s operation and workers who are unsuccessful in shutting down their employer’s business. An award of benefits to striking workers cannot be harmonized with the underlying purpose of the statute. If the legislature had intended unemployment compensation to serve as a substitute for a union strike fund it seems inconsistent to me for the legislature to have further provided benefits for workers who were not participating in the strike.4 I would thus affirm the Commissioner of Labor’s construction of AS 23.20.380(9).

. AS 23.20.010.


. Twenty-Eight (28) Members of Oil, Chemical and Atomic Workers Union, Local # 1-1978 v. Employment Security Division of Alaska Department of Labor, No. 3 AN 80-6198, Slip. Op. at 4 (Alaska Super.Ct., Third Judicial District, May 11, 1981).


.See AS 23.20.380(9)(A) and (B), note 3, supra.